Per Curiam.
The first revival is conceded to have been in time; and the question is as to the termination of the period to which it extended. The proceedings were entirely under the act of the 4th of April, 1798, by which the lien of a judgment is restricted to a period of five years from the first return day of the term to which it was entered, and the second period must consequently begin to run from the termination of the first. Here, if the second period ended at the termination of ten years from the first return day of the term to which the original judgment was entered, the second revival came too late; and, it seems, the words of the law in favour of this construction, are too imperative to be got over. There was an interval, at which the lien of the mortgage attached, and it was properly allowed a preference.
Decree affirmed.